DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Invention I (claims 1-10 and 18-20) in the reply filed on 11/09/2021 is acknowledged.
 	Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2021. Please noted that claim 18 is directed to non-elected method claim so it should be withdrawn.



Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15-16 of U.S. Patent No. 10,464,159. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. a selection of pierce current limit for operation at the second level can be interpreted as a selection of pierce current duration for setting maximum current at the second level because both selections is configured to set the current at the second level which can be considered as a maximum current level).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Indraczek et al. (US 2010/0084381) in view of Mitra et al. (US 2017/0095879).
 	Regarding claim 1, Indraczek et al. discloses “an apparatus” (figs.2A-2C and fig.4), comprising:
 	“a power supply” (11) “to generate an output current” (abstract);
abstract and fig.2A-2C, 3) “to apply the output current across a gap” (the gap between the electrode 8 and the workpeice such that plasma arc connected to the workpiece in order to complete the circuit. See abstract, i.e., by applying electric current from the current source to an anode-cathode path between the electrode and the workpiece); and
 	 “temporarily increase the output current from a first level to a second level” (fig.4, current Is to current IH),
 	wherein “the first level is sufficient to cut a given material” (fig.4, current Is at a first phase or phase I. fig.2A shows Phase I or a first phase of the plasma spot welding process such that the first level sufficient to cut at least a portion of the workpiece and para.0035, i.e., the preprocessing current can first be kept at a constant, low value Is), and wherein “the second level is greater than the first level and is sufficient to pierce the given material” (fig.2B shows a second phase or phase II and fig.4, IH. para.0035).
 	Indraczek et al. is silent regarding a controller for control output current. 
 	Mitra et al. teaches “a controller” (para.0029, i.e., a CNC controller and para.0072, i.e., the PWM control circuit block 200 … to control its duty cycle, and thus the output current. Para.0073-0075 discuss about the PWM control circuit block 200 is configured to control output current) for control output current.  Indraczek et al. teaches plasma processing device. Mitra et al. teaches plasma processing device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Indraczek et al.  with Mitra et al., by adding Mitra et al.’s controller having circuitry and to Indraczek et al.’s device, to provide control for the current levels and also for detection for the parameter of plasma arc current and calculating an error term signal and based on a determination that the error term signal exceeds a threshold amount, initiating a plasma 
 	Regarding claim 2, modified Indraczek et al. discloses “the controller” (Mitra et al. teaches the controller such as CNC controller and PWM control circuit block that is capable of setting current level. Please noted that CNC controller is known in the art to set the plurality of parameters. Then, it would be obvious to one of ordinary skill in the art to use CNC controller to set the current output level) “operative to set the output current to the second level for an initial period, and to set the output current to the first level for a subsequent period immediately following the initial period” (Indraczeke et al., fig.4 shows the output current is set at a first level Is immediately following the initial period of the second level IH). 
 	Regarding claim 4, modified Indraczek et al. discloses “the second level comprising an output current to be applied during the initial period, wherein the initial period has a duration of two seconds or less” (Indraczek et al., para.0055 discuss about second level or phase II holding time can be 200-1000 ms based on the sheet thickness combination).



 	Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Indraczek et al. (US 2010/0084381) in view of Mitra et al. (US 2017/0095879) as applied in claims 1-2 and 4 above, and further in view of Picard et al. (US 6,947,802).
Regarding claim 3, modified Indraczek et al. discloses “the first level comprising an output current for a cutting operation”
 	Modified Indraczek et al. is silent regarding the output current over a duration greater than five seconds”.
 	Picard et al. teaches the output current over a duration greater than five seconds (fig.4 shows plurality of input options to allow user to set desired time duration for piercing time. col.4 at lines 66-67 discuss about a computerized numeric controller (CNC) 12 and col.7 discuss about CNC allow user to select process parameters. It would be obvious that the user can select the output current over five seconds). Indraczek et al. teaches plasma device. Picard et al. teaches plasma device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Indraczek et al. with Picard et al., by modifying Mitra et al.’s output current duration for the first level for cutting operation according to Picard et al.’s user interface having user select options, to control the timing the cutting process (col.5 at lines 4-12) as taught by Picard et al.
 	Regarding claim 6, modified Indraczek et al. discloses “a user interface, wherein the user interface comprises a PIERCE CURRENT ENABLE selection operative to enable the power supply to generate output current up to values corresponding to the second level” (Picard et al., fig.4 shows a user interface such that the current can be adjusted by user input. Indraczek teaches the first and second levels).
 	Regarding claim 7, modified Indraczek et al. discloses “the user interface comprises a selection for PIERCE CURRENT DURATION for setting a duration for operation at the second level” (Picard et al., fig.4 shows a user interface having user input options to adjust the pierce time. Please noted that pierce time is related to cutting or piercing level or second level).
 	Regarding claim 8, modified Indraczek et al. discloses “the user interface comprises a selection for PIERCE CURRENT LIMIT for setting a maximum current at the second level” (Picard et al., fig.4 shows the current setting can be the pierce current limit).



 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Indraczek et al. (US 2010/0084381) in view of Mitra et al. (US 2017/0095879) as applied in claims 1-2 and 4 above, and further in view of Blankenship et al. (US 2005/0051524)
 	Regarding claim 5, modified Indraczek et al. discloses all the features of claim limitations as set forth above except for the first level of the output current is based upon a duty cycle for operation of the plasma torch.
 	Blankenship teaches “the first level of the output current is based upon a duty cycle for operation of the plasma torch” (para.0014, i.e., the pulse width modulator having either a duty cycle or a current mode control. fig.3A and para.0078 discuss about the current waveform having a low level and a high level in welding process control). Indraczek et al. teaches plasma device. Blankenship teaches plasma device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Indraczek et al. with Blankenship, by modifying Indraczek et al.’s current control .



 	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borowy et al. (US 6,133,543) in view of Picard et al. (US 6,947,802), Indraczek et al. (US 2010/0084381) and Eldrigde (US 7,034,245)
 	Regarding claim 19, Borowy et al. discloses “an apparatus” (figs.2A-2C and fig.4) to control a plasma cutting operation, comprising:
 	“a power supply” (412) to generate an output current;
 	“a plasma torch” (48) “to apply the output current across a gap” (the gap between the electrode 24 and the workpeice 34 such that plasma arc connected to the workpiece in order to complete the circuit); and
 	“a controller” (28) arranged to:
 	“set the output current to a zeroth level for arc initiation” (fig.4B, transfer arc level can be at a level 192.  Please noted that at the second threshold 196, the pilot arc switch 168 turns off the pilot current signal 176. See col.9 at lines 42-58);
 	“increase the output current to a temporary second level for a predetermined duration” (col.9 at lines 50-58, i.e., controller 28 transmits a D/A signal at a “SETPOINT” level so that the workpiece current 190 will reach Isetpoint. The Isetpoint workpiece current level corresponds to the cutting current level.  Please noted that Isetpoint current level is between E and F.  Examiner interpreted that a temporary second level is the Isetpoint between E and F).
 	Borowy et al. is silent regarding a temporary second level for a predetermined duration of five seconds or less; subsequently decrease the output current to a steady state first level cutting current for a balance of the plasma cutting operation; wherein the first level is sufficient to cut a given material, and wherein the second level is greater than the first level and is sufficient to pierce the given material. 
	Picard et al. teaches “a temporary second level for a predetermined duration of five seconds or less” (fig.4 shows plurality of input options to allow user to set desired time duration for piercing time. col.4 at lines 66-67 discuss about a computerized numeric controller (CNC) 12 and col.7 discuss about CNC allow user to select process parameters. It would be obvious that the user can select the output current less than five seconds). Borowy et al. teaches plasma device. Picard et al. teaches plasma device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Borowy et al. with Picard et al., by modifying Borowy et al.’s output current duration for the first level for cutting operation according to Picard et al.’s user interface having user select options, to control the timing the cutting process (col.5 at lines 4-12) as taught by Picard et al.
 	Indraczek et al. teaches; wherein “the first level is sufficient to cut a given material” (fig.2A, fig.4 at phase I and electrical current Is), and wherein “the second level is greater than the first level and is sufficient to pierce the given material” (fig.2B and fig.3, Phase III); “decrease the output current to cutting current for a balance of the plasma cutting operation” (fig.4, Phase III and fig.2C). Indraczek et al. teaches a plasma 
 	The combination of Borowy et al., Picard and Indraczek et al. is silent regarding decrease the output current to a steady state first level cutting current. 
 	Eldrigde teaches “subsequently decrease the output current to a steady state first level cutting current” (fig.4 after main arc current or after 10ms the current level drops to a steady current to about pilot arc current).  Borowy et al. teaches a plasma device. Eldrigde teaches a plasma device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Borowy et al. with Eldrigde, by modifying Borowy et al.’s third phase current level (Indraczek et al., fig.4, Phase III) according to Eldridge’s constant current at phase III, to reduce the deterioration of the electrode because rapid transition of current can deteriorates the electrode (col.2 at lines 17-22) as taught by Eldridge. 
 	Regarding claim 20, modified Borowy et al. discloses “a user interface to receive a selection for enabling a pierce current mode” (fig.4 shows plurality of input options to allow user to set desired time duration for piercing time. col.4 at lines 66-67 discuss about a computerized numeric controller (CNC) 12 and col.7 discuss about CNC allow user to select process parameters such as setting piercing time that is the pierce current mode), wherein “the controller” (28) “is operative to increase the output current from the zeroth level” (fig.4B, transfer arc level can be at a level 192.  Please noted that at the second threshold 196, the pilot arc switch 168 turns off the pilot current signal 176. See col.9 at lines 42-58) to “the temporary second level, when the pierce current mode is enabled” (Isetpoint during E and F).
 	

Allowable Subject Matter
 	Claims 9-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIMMY CHOU/Primary Examiner, Art Unit 3761